Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11070884 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
1, 8, and 15. (New) A method comprising:
receiving a media playback instruction configured to alter playback of media by a media playback device; and
sending, based on the media playback instruction and to a media capture device, a camera control command configured to control a camera.

2, 9, and 16. (New} The method of claim |, wherein the camera control command comprises a command to cause one or both of panning or zooming of the camera.

3, 10, and 17. (New) The method of claim 1, wherein the media playback instruction comprises one or more of a play command, a rewind command, or a fast forward command.

4, 11, and, 18. (New} The method of claim 1, wherein the receiving the media playback instruction comprises receiving the media playback instruction via a first protocol and wherein the sending the camera control command comprises sending the camera control command via a second protocol different from the first protocol.

5, 12, and 19. (New) The method of claim 1, wherein the camera control command comprises a command to cause the camera to capture new media.

6 and 13. (New} The method of claim 1, wherein the media capture device comprises the camera and is configured to control the camera based on the camera control command.


1. A method comprising: receiving, a media playback instruction configured to alter playback of media by a media playback device, wherein the media playback instruction comprises one or more of a play command, a rewind command, or a fast forward command; and sending, based on information associating the media playback instruction with a media capture instruction, the media capture instruction to a media capture device that comprises a camera, wherein the media capture instruction is configured to control the camera.

2. The method of claim 1, wherein: the media capture instruction is configured to cause control of panning of the camera.

3. The method of claim 1, wherein the media playback instruction comprises a fast forward command and the media capture instruction is configured to cause the media capture device to zoom in based on the media playback instruction comprising a fast forward command.

4. The method of claim 1, wherein the receiving the media playback instruction comprises receiving the media playback instruction via a first protocol and wherein the sending the media capture instruction comprises sending the media capture instruction via a second protocol different from the first protocol.

5. The method of claim 1, wherein the media capture instruction is configured to cause the media capture device to control capture of media by the camera.

6. The method of claim 1, wherein the media capture instruction is configured to control capture of media by causing one or both of panning of the camera or zooming of the camera.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kurosawa (US 20090207262 A1), hereinafter referred to as D1.
Regarding claims 1, 8, and 15, D1 discloses a system, which comprises:
receiving a media playback instruction configured to alter playback of media by a media playback device; and sending, based on the media playback instruction and to a media capture device, a camera control command configured to control a camera (The Examiner interprets the claim as equivalent to the prior art in which a remote device receives a command (media playback instruction) to control a camera (media playback device), the command (a media capture instruction) is transmitted to the television and then communicated to the camera (sending, based on the instruction and to the media capture device, a camera control command configured to control a camera).  Referring to Figure 1, 2, and 7, upon detection of connection of the camera apparatus 40 (media capture device) to the controller 10, the controller 10 serves as a control point for controlling the camera adapter function of the television apparatus 20 (media playback device). As a result, exchange of video data and the like between the camera apparatus 40 and the television apparatus 20 or external storage apparatus 30 is implemented under the control of the controller 10.  See paragraphs 0049-0051.  The control point unit 61 controls a camera adapter unit 73 of the television apparatus 20 based on an input operation from the user via the buttons 16. This control is executed when a request according to the instruction content based on the input operation from the user is transmitted to the camera adapter unit 73.  See paragraph 0077.  The control point unit 61 waits for a button input operation (NO in step S109). That is, the control point unit 61 waits until the user makes an input operation (media playback instruction) of any of the buttons 16 arranged on the controller 10 (receiving a media playback instruction configured to alter playback of media by a media playback device). Note that the control point unit 61 may wait for a button input operation which includes not only the input operation from the buttons 16 arranged on the controller 10 but also that from the buttons 49 arranged on the camera apparatus 40. In this case, the control point unit 61 detects a button input operation on the camera apparatus 40 by receiving an input operation message from the camera apparatus 40.  See paragraph 0097-0100.  If the connection is OK (YES in step S204), the camera adapter unit 73 analyzes the content of the received request (step S206) (sending based on the media playback instruction and to a media capture device). The request content is analyzed to specify, for example, the type and video source information (e.g., browse information in the video management unit 53 of the camera apparatus 40) of requested video data, camera control parameters (camera control command configured to control a camera), and the like. Furthermore, the request content is analyzed to decide a delivery protocol of a response and the like.  See paragraph 0112.)

Regarding claims 2, 9, and 16, D1 discloses wherein the camera control command comprises a command to cause one or both of panning or zooming of the camera (Referring to Figures 1, 2, and 7, The control point unit 61 waits for a button input operation (NO in step S109). That is, the control point unit 61 waits until the user makes an input operation (media playback instruction) of any of the buttons 16 arranged on the controller 10.  In this case, the control point unit 61 detects a button input operation on the camera apparatus 40 by receiving an input operation message from the camera apparatus 40.  See paragraph 0097-0100.  If the connection is OK (YES in step S204), the camera adapter unit 73 analyzes the content of the received request (step S206). The request content is analyzed to specify, for example, the type and video source information (e.g., browse information in the video management unit 53 of the camera apparatus 40) of requested video data, camera control parameters and the like. Furthermore, the request content is analyzed to decide a delivery protocol of a response and the like.  This in turn causes the control of the camera then transmits the stored or captured video to the television, and the video is formatted accordingly for playback on the television.  See paragraphs 0112 and 0152.  The camera adapter implements exchange of control information and video data between a camera apparatus connected to a home network or the like, and another device on the home network.  The camera adapter not only exchanges video data stored in the camera apparatus but also controls general processing associated with the camera apparatus such as live video capturing, zooming, and the like by the camera apparatus.  See paragraph 0015.)

Regarding claims 3, 10, and 17, D1 discloses wherein the media playback instruction comprises one or more of a play command, a rewind command, or a fast forward command (Referring to Figures 1, 2, and 7, The control point unit 61 waits for a button input operation (NO in step S109). That is, the control point unit 61 waits until the user makes an input operation (media playback instruction) of any of the buttons 16 arranged on the controller 10.  In this case, the control point unit 61 detects a button input operation on the camera apparatus 40 by receiving an input operation message from the camera apparatus 40.  See paragraph 0097-0100.  If the connection is OK (YES in step S204), the camera adapter unit 73 analyzes the content of the received request (step S206). The request content is analyzed to specify, for example, the type and video source information (e.g., browse information in the video management unit 53 of the camera apparatus 40) of requested video data, camera control parameters and the like. Furthermore, the request content is analyzed to decide a delivery protocol of a response and the like.  This in turn causes the control of the camera then transmits the stored or captured video to the television, and the video is formatted accordingly for playback on the television.  See paragraphs 0112 and 0152.  The camera adapter implements exchange of control information and video data between a camera apparatus connected to a home network or the like, and another device on the home network.  The camera adapter not only exchanges video data stored in the camera apparatus but also controls general processing associated with the camera apparatus such as live video capturing, and the like by the camera apparatus, the command to execute such an operation is considered equivalent to the claimed “play command”.  See paragraph 0015.)

Regarding claims 4, 11, and, 18, D1 discloses wherein receiving the media playback instruction comprises receiving the media playback instruction via a first protocol and wherein the sending the media capture instruction comprises sending the camera control command via a second protocol different from the first protocol (Referring to Figures 1, 2, 6, and 17, receiving input view USB I/F port and transmitting command via network I/F port, each comprising different protocols comprising a first and second protocol.  See paragraphs 0055-0062.)

Regarding claims 5, 6, 12, 13, and 19, D1 discloses wherein the camera control command comprises a command to cause the camera to capture new media/wherein the media capture device comprises the camera and is configured to control the camera based on the camera control command (Referring to Figures 1, 2, and 7, The control point unit 61 waits for a button input operation (NO in step S109). That is, the control point unit 61 waits until the user makes an input operation (media playback instruction) of any of the buttons 16 arranged on the controller 10. Note that the control point unit 61 may wait for a button input operation which includes not only the input operation from the buttons 16 arranged on the controller 10 but also that from the buttons 49 arranged on the camera apparatus 40. In this case, the control point unit 61 detects a button input operation on the camera apparatus 40 by receiving an input operation message from the camera apparatus 40.  See paragraph 0097-0100.  If the connection is OK (YES in step S204), the camera adapter unit 73 analyzes the content of the received request (step S206). The request content is analyzed to specify, for example, the type and video source information (e.g., browse information in the video management unit 53 of the camera apparatus 40) of requested video data, camera control parameters (control command to cause capture of new media/control the camera based on the camera control command), and the like. Furthermore, the request content is analyzed to decide a delivery protocol of a response and the like.  This in turn causes the control of the camera then transmits the stored or captured video to the television, and the video is formatted accordingly for playback on the television.  See paragraphs 0112 and 0152.)

Regarding claims 7, 14, and 20, D1 discloses determining the camera control command based on information associating each of a plurality of different media playback instructions with one of a plurality of different camera control commands (Referring to Figures 1, 2, and 7, The control point unit 61 waits for a button input operation (NO in step S109). That is, the control point unit 61 waits until the user makes an input operation (media playback instruction, associating each of a plurality of different media playback instructions with one of a plurality of different camera control commands) of any of the buttons 16 arranged on the controller 10. Note that the control point unit 61 may wait for a button input operation which includes not only the input operation from the buttons 16 arranged on the controller 10 but also that from the buttons 49 arranged on the camera apparatus 40. In this case, the control point unit 61 detects a button input operation on the camera apparatus 40 by receiving an input operation message from the camera apparatus 40.  See paragraph 0097-0100.  If the connection is OK (YES in step S204), the camera adapter unit 73 analyzes the content of the received request (step S206). The request content is analyzed to specify, for example, the type and video source information (e.g., browse information in the video management unit 53 of the camera apparatus 40) of requested video data, camera control parameters (control command to cause capture of new media/control the camera based on the camera control command), and the like. Furthermore, the request content is analyzed to decide a delivery protocol of a response and the like.  This in turn causes the control of the camera then transmits the stored or captured video to the television, and the video is formatted accordingly for playback on the television.  See paragraphs 0112 and 0152.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (US 2013/0265454 A1) - client media terminal unit (100), has an execution instruction unit issuing an execution instruction to a remote host terminal unit (200-1-200-3) for performing a processing e.g. color processing, on media data photographed by an imaging apparatus i.e. camera (320), when a determination unit determines that the processing is not performed by the apparatus. A media data receiving unit receives the media data from the remote apparatus to which the execution instruction is issued by the instruction unit. A detection unit detects connection of the imaging apparatus.
Ito (US 2010/0091114 A1) - detection unit detecting an imaging apparatus, and a determination unit determining whether processing is performed by the apparatus according to a process to be performed on media data photographed by the imaging apparatus. An execution instruction unit issues an execution instruction to a remote apparatus for performing the process on the media data. A media data receiving unit receives media data from the remote apparatus to which the execution instruction is issued.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462